       Case 2:20-cr-00202-JAK Document 15 Filed 06/23/20 Page 1 of 2 Page ID #:84

                                                                                                        V


 1
                                                                              FILED
                                                                   CLERK, U,S, DISTRICT COl1RT
 2

 3                                                                     JI~~N 23 2(~~~
 4                                                            C ENTF~AL DISTkICT OF CALIFORNIA
                                                              BY       ,                 gFpUTX
 5

 6

                          UNITED STATES DISTRICT COURT
 s                       CENTRAL DISTRICT OF CALIFORNIA
 9

10 ~ UNITED STATES OF AMERICA,                       Case No.C~

11                          Plaintiff,

12                vs.                                ORDER OF DETENTION AFTER HEARING
                                                       [Fed.R.Crim.P. 32.1(a)(6);
13                                                      18 U.S.C. 3143(a)]

14
                            Defendant.
15 1

16

17

18            The defendant having been arrested in this District pursuant to

19     a    warrant     issued   by   the   United       States      District         Court       for   the

20         ~n'~(~'~ ~~ ~                 for alleged violation(s) of the terms and

21     conditions of his/her [probation] [supervised release]; and

22            The   Court    having   conducted      a    detention         hearing        pursuant          to
23     Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a),

24            The Court finds that:

25     A.     (       The defendant has not met his/her burden of establishing by

26            clear and convincing evidence that he/she is not likely to flee

27           if released under 18 U.S.C. ~ 3142(b) or (c).                           This finding is
28           based on       M..~1~ P~.0 ~.~. ~~rtS        -ro {'T!"~         ~~ ~"j•c~~'Vj ~N'
                                                                       tom"' p~
                                       v ~ ~~
                                 4- ~1~~y~p~    ~~ ,~.°'~ ~ n {..✓1~^,       ~                              ~..5~
                                                1 ~ i~ moo.    ~~       ~ :.       ~+~T--r--~-~-c~
      Case 2:20-cr-00202-JAK Document 15 Filed 06/23/20 Page 2 of 2 Page ID #:85




 1

 2

 3

 4         and/or

 5    B.   ()    The defendant has not met his/her burden of establishing by

 6         clear and convincing evidence that he/she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. ~ 3142(b) or (c).        This finding is based

 9         on:

10

11

12

13

14         IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

16

17    Dated:     ~/Zj~~'~

18'

19
                                                        p            1 ~,,
20                                              UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                            2
